FILE COPY




                                  No. 07-19-00269-CR

Josue Julio Garcia-Morales                  §       From the 47th District Court
   Appellant                                          of Potter County
                                            §
v.                                                  June 21, 2021
                                            §
The State of Texas                                  Opinion Per Curiam
  Appellee                                  §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated June 21, 2021, it is ordered, adjudged,

and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo